 

EXHIBIT 10.7

 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



  



RESEARCH & DEVELOPMENT SERVICES AGREEMENT

  

 

RENAISSANCE Lakewood, LLC

 

And

 

Opiant Pharmaceuticals, INC.

 

Table of Contents

 



RESEARCH & DEVELOPMENT SERVICES AGREEMENT   1 – Services 1 1.1 Project Proposal
(PP) 1 1.2 Follow-On Protocol(s) 2 1.3 Good Faith Effort 2 2 – Costs 2 2.1
Development Costs 2 2.2 Raw Material Cost 3 3 – Invoicing & Payment 3 4 – Raw
Materials and Components 4 5 – Obsolete Inventory 4 6 – Compliance 5 6.1
COMPANY’s Responsibility 5 6.2 RENAISSANCE’s Responsibility 5 6.3 Compliance
Audit 5 7 – Confidentiality 6 8 – Collaborative Efforts 6 9 – Disclaimer 8 10 –
Force Majeure 8 11 – Indemnification 9 11.1 Indemnification by RENAISSANCE 9
11.2 Insurance by RENAISSANCE 9 11.3 Indemnification by COMPANY 9 11.4 Insurance
by COMPANY 10 11.5 Stacking of Insurance 10 12. – Breach & Cure 10 13 –
Assignment 11 14 – Notice 11 15 – Independent Contractor 12 16 – Governing Law
and Dispute Resolution 12 16.1   Governing Law 12

 

 



 

 

 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

16.2   Dispute Resolution 12 16.3 Waiver of Trial by Jury 13 17 – Export/Import
Laws and Regulations 13 18 – Miscellaneous 14 18.1 Survivability 14 18.2
Counterparts 14 18.3 Affiliates and Third Party Designees 14 18.4 Licenses and
Permits 14 18.5 Compliance with Anti-Bribery Laws 14 19 – Entire Agreement 14



  

 

 2 

 

 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



 

This Research & Development Services Agreement (the "Agreement") is made as of
this 13 th day of July, 2017 by and between Opiant Pharmaceuticals, INC. a
corporation organized under the laws of the State of Nevada with an address at
401 Wilshire Blvd., 12th Floor, Santa Monica, California, 90401 (hereinafter
referred to as "COMPANY") and Renaissance Lakewood, LLC, with its principal
place of business at 1200 Paco Way, Lakewood, New Jersey, 08701 (hereinafter
referred to as "RENAISSANCE").

 

RECITALS

 

WHEREAS, RENAISSANCE provides certain contract research and development,
manufacturing, and packaging services; and

 

WHEREAS, COMPANY desires RENAISSANCE to provide certain research and
development, manufacturing, and packaging services, as more specifically set
forth in the related Project Proposal (“PP”) which may be attached hereto and,
which is hereby made an integral part of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter expressed,
the parties agree as follows:

 

1 – Services

 

1.1       Project Proposal (“PP”) 

COMPANY has requested and RENAISSANCE has agreed to provide certain research and
development services in connection with the development of a formulation of
COMPANY’s Naltrexone Nasal product for the treatment of alcohol use disorder
(hereinafter “Product” or “the Product”) as more fully defined in Schedule A.
COMPANY acknowledges that the PP is an estimate only and that actual costs may
increase or decrease if material events occur that materially change the scope
of the project. Such changes shall be agreed to in a follow-on Protocol(s) and
RENAISSANCE shall not incur any additional expenses without COMPANY’s prior
written consent. Nothing in a PP shall supersede the terms set forth in this
Agreement. To the extent that RENAISSANCE agrees to perform any services
hereunder for COMPANY, RENAISSANCE shall only be obligated to use reasonable
good faith efforts to accomplish the desired results as outlined in a mutually
agreed upon PP and all work shall be conducted in accordance with the US Food
and Drug Administration (“FDA”) Laws and Regulations. Nothing herein shall
obligate RENAISSANCE to achieve any specific results and RENAISSANCE makes no
warranties or representations that it will be able to achieve the desired
results. For purposes of this Agreement, “Laws and Regulations” is defined as
follows:

 



 1 

 

 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



 

“All laws, ordinances, rules and regulations: (a) applicable to the manufacture,
distribution and/or sale of the Product(s); or (b) governing RENAISSANCE and
COMPANY; as the context requires under this Agreement, including, without
limitation, (i) all applicable federal, state and local laws and regulations;
(ii) the U.S. Federal Food, Drug and Cosmetic Act; (iii) the cGMPs; and (iv) any
other requirements by any other regulatory authority, government or governmental
agency.”

 

1.2       Follow-On Protocol(s) 

RENAISSANCE shall prepare follow-on protocol(s) (the “Protocol”) based upon the
PP, which may be updated from time to time (including the objectives, costs and
timelines therein). Such Protocol shall be agreed and signed by both parties,
and shall: (i) specifically detail the activities required to provide the
development services; and (ii) describe billing milestones, which, typically,
shall include a percentage of work that will be due and payable upon signing of
the Protocol as well as after commencement or completion of certain activities
in addition to completion of services rendered under the Protocol.

 

1.3       Good Faith Effort 

To the extent that RENAISSANCE agrees to perform any services hereunder for
COMPANY (whether summarized in the PP or detailed in the Protocol), RENAISSANCE
shall only be obligated to act in good faith and to use reasonable efforts to
accomplish the desired results. Nothing herein shall obligate RENAISSANCE to
achieve any specific results and RENAISSANCE makes no warranties or
representations that it will be able to achieve the desired results.

 

2 – Costs

 

2.1       Development Costs 

Each Protocol shall be dated, numbered, and include, but not be limited to, the
details, costs, charges and deliverables for the services to be performed for
development, testing, scale up, stability and validation as well as all
reasonably foreseeable associated events, tasks and expenses. If the Protocol is
acceptable to COMPANY and COMPANY so notifies RENAISSANCE by signing the
Protocol, RENAISSANCE may begin work as outlined therein. It is understood
between both parties that, during any development project, unforeseen events may
occur, including, but not limited to, termination of any further activity due to
unacceptable results, significant reevaluation due to marginal results, changes
in the scope or timing of any activity, etc. RENAISSANCE will promptly notify
COMPANY of any such unforeseen events occurring during the performance of the
Protocol before proceeding at which time either COMPANY or RENAISSANCE may
terminate the project or mutually agree to amend or completely revise the
Protocol. Both parties agree that changes, including any changes in costs, will
be completely described in a written Protocol revision (or a new Protocol if
necessary), and that the approval of each revision is required by both parties
before proceeding. In the case where the project is terminated, COMPANY will be
obligated to pay for all of the work performed by RENAISSANCE up to that point.

 



 2 

 

 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



 

2.2       Raw Material Cost 

Raw material and packaging components utilized by RENAISSANCE will be estimated
in the PP, detailed in the Protocol and billed to COMPANY at RENAISSANCE's
Standard Cost (“Standard Cost” is the actual cost to RENAISSANCE of materials
plus incoming freight plus a mark-up of **** (****%) percent for administration
and carrying costs). Raw material costs under this Agreement shall be adjusted
based upon the actual increase or decrease in such costs and without regard to
changes in the “Producer Price Index for the Pharmaceutical Sector” issues by
the Bureau of Labor Statistics; US Department of Labor (“PPI”).

 

3 – Invoicing & Payment

 

The foregoing development costs shall be paid to RENAISSANCE in accordance with
RENAISSANCE’s invoicing procedures and the billing milestones set forth in a
Protocol for the executed work. Such invoicing procedures shall be based on
terms established after RENAISSANCE has completed a standard credit check on
COMPANY. Typical invoice terms are “Net 30 Days” however, RENAISSANCE reserves
the right to adjust the terms as it sees fit depending on the information
obtained.

 

Payment for all services shall be made in US Dollars (USD).

 

Payments shall be made by certified check, via wire transfer or through other
instrument accepted by RENAISSANCE. Fund transfers by wire should be made of the
following:

 



  Account Name: ****   Account Number: ****   Bank Name: ****   ABA Routing
Number: ****   SWIFT code (US$): ****   Bank Location: Chicago, IL USA  
Contact: ****



 

 



 3 

 

 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



 

Without prejudice to any other remedies, including the rights to claim for
further damages, any amounts not paid by COMPANY in accordance with the terms
above shall be subject to a late fee of one and one-half percent (1.5%) of the
total invoice which shall be added each month for late payments more than thirty
(30) days late. RENAISSANCE, at its sole discretion, has the right to
discontinue COMPANY’s credit on future orders and to put a hold on any
production or shipment of Product if COMPANY’s account is not current. Such hold
on production or shipment shall not constitute a breach of this R&D Agreement by
RENAISSANCE. RENAISSANCE reserves the right to adjust the terms as it sees fit
depending on the breach of payment terms.

 

4 – Raw Materials and Components

 

RENAISSANCE shall utilize selected components for the Product, subject to their
availability. All raw materials delivered to RENAISSANCE and invoiced to COMPANY
in accordance with Paragraph 3 of this Agreement are the sole and exclusive
property of COMPANY provided that the risk of loss, once received, shall remain
with RENAISSANCE. RENAISSANCE agrees to handle and store COMPANY's materials in
accordance with applicable Laws and Regulations and at conditions prescribed by
the manufacturer in order to maintain their quality and suitability for use.

 

5 – Obsolete Inventory

 

Any COMPANY-specific inventory including, but not limited to, raw materials,
expired materials, waste by-products, testing supplies, stability samples,
work-in-process, and finished goods rendered obsolete or expired at the
conclusion, revision or termination of the development project shall be, at the
discretion of the Company either (a) shipped to COMPANY, freight collect, for
destruction by the COMPANY or (b) destroyed by RENAISSANCE. COMPANY shall bear
**** percent (****%) of all destruction costs related to said obsolete
inventory. The destruction shall be in accordance with all applicable Laws and
Regulations and COMPANY shall indemnify RENAISSANCE for any liability, costs or
expenses, including attorney's fees and court costs, relating to COMPANY's
failure to dispose of such inventory in accordance with such Laws and
Regulations. RENAISSANCE shall provide written notification to COMPANY of its
intent to dispose and or store obsolete inventory. If RENAISSANCE does not
receive disposition instructions from COMPANY within thirty (30) days from date
of notification, obsolete inventory remaining at RENAISSANCE's facilities shall
be subject to a deposit covering the Standard Cost of the obsolete inventory and
storage fees and or destruction at RENAISSANCE’s discretion.

 



 4 

 

 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 



6 – Compliance

 

6.1       COMPANY’s Responsibility 

COMPANY shall bear sole responsibility for the validity of all test methods and
appropriateness of all specifications. In addition, COMPANY shall bear sole
responsibility for all regulatory approvals, filings, and registrations and
adequacy of all validation, stability, and preservative efficacy studies. Prior
to RENAISSANCE’s receipt and testing, and as a condition precedent of any
testing or formulation work by RENAISSANCE pursuant to this Agreement, COMPANY
shall provide to RENAISSANCE the applicable Safety Data Sheet” (“SDS”)
containing written or printed material concerning a hazardous chemical which is
prepared in accordance with the regulations promulgated by the Occupational
Safety & Health Administration, or any successor entity thereto, for finished
products and all components necessary for the manufacture of Products. Any
components or Products requiring disposal shall be presumed hazardous unless
otherwise provided in the SDS information provided. COMPANY shall also be
responsible for any necessary or desired cGMP audits of those component
suppliers designated by COMPANY, including audit of the active pharmaceutical
ingredient supplier.

 

6.2       RENAISSANCE’s Responsibility 

RENAISSANCE shall maintain all original documents involving the manufacture and
control for the Product including its raw materials, drug substance, and package
components, including but not limited to inventory records, testing procedures
and specifications, master and lot manufacturing instructions, data from testing
and inspections, and original records of experimental work performed to
establish capability to manufacture and test the Product. RENAISSANCE shall
store these original documents in a safe and organized manner so that they may
be provided upon request to COMPANY or to the FDA, Drug Enforcement Agency
(“DEA”) or other Federal or State agency. In the event that COMPANY elects not
to pursue marketing, sale, license, or transfer of the Product, RENAISSANCE
shall surrender copies of documents to COMPANY upon receipt of a written request
for such. RENAISSANCE shall have the right to engage subcontractors to fulfill
its obligations hereunder, provided that any such engagement shall not relieve
RENAISSANCE of its obligations under this Agreement.

  

6.3       Compliance Audit 

COMPANY shall have the right, subject to the confidentiality obligations
contained in this Agreement, with RENAISSANCE's reasonable prior notification,
to biennially conduct a compliance audit of RENAISSANCE's facilities during
normal business hours, pertaining to the manufacturing, laboratory, packaging,
storage, testing, shipping or receiving of the Product or its components.
COMPANY shall be responsible for its own costs and any third-party costs
incurred in connection with the audit or inspection permitted under this Section
6.3. Each party will provide to the other party upon request all information
reasonably necessary to enable the requesting party to respond to any request of
a governmental or regulatory agency regarding any Product(s) under this
Agreement. The aforementioned condition is not limited to the presence of
COMPANY representatives at RENAISSANCE for the purpose of transferring
technology or monitoring any of the activities in the Protocol.

 



 5 

 

 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



 

Each party agrees that any user fees or the equivalent thereof under Laws and
Regulations currently in effect or future enactments thereof associated with any
intended regulatory submission or marketing authorization for the Product(s) in
the territory shall be the sole responsibility of COMPANY. COMPANY shall comply
with the Prescription Drug User Fee Act (Public Law 112-144, Title I) (“PDUFA”)
and shall reasonably cooperate with RENAISSANCE and reasonably assist
RENAISSANCE in complying with PDUFA.]

 

7 – Confidentiality

 

The existence of this Agreement and its terms, and all communications between
the parties and their representatives relating to the subject matters of this
Agreement shall be considered Confidential Information under the existing
Confidentiality Agreement between RENAISSANCE and COMPANY dated August 17, 2016
and which is hereby incorporated in its entirety by this reference, and shall
remain in effect until the later of (i) expiration according to its terms, or
(ii) two years following expiration or termination of any Manufacturing and
Supply Agreement entered into between RENAISSANCE and COMPANY. Except as
required by law or regulation, neither party shall issue any press release or
other public statement disclosing the existence of or relating to this Agreement
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed. COMPANY acknowledges that as a contract
manufacturing organization, RENAISSANCE's business involves the application of
its expertise, technology and know-how to numerous pharmaceutical and other
products and that RENAISSANCE retains the right (subject to its obligations
under the applicable confidentiality provision or agreement) to apply such
expertise, technology and know-how to a variety of products or services.

 

8 – Collaborative Efforts

 

During the course of this Agreement, RENAISSANCE and COMPANY will collaborate in
the development of the COMPANY Product and such collaboration may generate
inventions, improvements, discoveries, methods, novel information or other
valuable know-how (“Know-How”). In order to permit and encourage a successful
collaboration and protect the key business interests of both parties, the
parties agree that in the event that COMPANY requests RENAISSANCE to undertake
any specific development of the COMPANY Product under this Agreement, that (i)
RENAISSANCE will not knowingly utilize any previously patented technology for
the purposes of the Agreement without first consulting with COMPANY and agreeing
upon terms for the use of such technology; and (ii) ownership issues shall be
determined as follows, with the understanding that RENAISSANCE hereby grants
COMPANY a non-exclusive, perpetual, paid up, royalty free license to Know-How
conceived or reduced to practice by and retained by RENAISSANCE pursuant to this
Agreement, to the extent that such Know-How is required and used for the
manufacture and/or commercialization of COMPANY Product:

 



 6 

 

 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



 

(a)       Where COMPANY develops an initial formulation for the COMPANY Product
and provides that initial formulation to RENAISSANCE, that initial formulation
shall be deemed to be the property and proprietary information of COMPANY.

 

(b)       Where, as a result of the efforts of RENAISSANCE, any subsequent
formulation of the COMPANY Product involves the creation of Know-How, such
Know-How shall be deemed to be the property and proprietary information of
RENAISSANCE and such subsequent formulation shall be deemed to be the property
and proprietary information of COMPANY.

 

(c)       Notwithstanding the foregoing, with respect to any invention or
Know-How that relates solely to the Product or the COMPANY’s formulation, but
excluding any Know-How that relates to manufacturing or product development
generally that could by used by Renaissance with its other products or customers
(a “Product-Specific Invention”), COMPANY may seek to obtain a patent (a
“Product-Specific Patent”), and such Product Specific Inventions and
Product-Specific Patents shall be the exclusive property of COMPANY. RENAISSANCE
will execute such documents and do all such things as may be reasonably
requested by COMPANY to enable it to transfer ownership or file the
Product-Specific Patent application, and RENAISSANCE shall reasonably assist the
Company in recording, perfecting and enforcing the Company’s rights in and to
such Product-Specific Patent. RENAISSANCE shall not file any patent applications
pertaining to any Product-Specific Invention without the prior written consent
of the Company, which consent may held at the sole discretion of the Company.
RENAISSANCE shall promptly notify the Company of any Know-how developed in
connection with this Agreement, and RENAISSANCE hereby grants to COMPANY a
non-exclusive, irrevocable right and license to use such Know-How to the extent
such Know-how is useful or necessary to develop, make, have made, use, sell or
offer for sale the Product or any COMPANY formulation.

 



 7 

 

 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



 

Each PP shall set forth the deliverables to be provided to the COMPANY by
RENAISSANCE during and upon completion of the work set forth in such Proposal.
Upon COMPANY’s request to perform a technology transfer at project termination
or completion, RENAISSANCE shall submit a written proposal in the form of a
follow-on Protocol to COMPANY identifying RENAISSANCE's best estimate of the
costs, using RENAISSANCE’s standard rate at the time of the request, associated
with such technology transfer; provided, however, that such standard rate shall
not be increased more than the percentage increase in the Producer Price Index
published by the U.S. Department of Labor for Pharmaceutical Preparations
published as of 2017 as measured to the time of the request for such follow-on
Protocol. This estimate shall include, but not be limited to, labor hours for
development, testing, scale up, stability, report writing, etc., as well as all
reasonably foreseeable associated tasks and expenses. If this estimate is
acceptable to COMPANY and COMPANY so notifies RENAISSANCE by approving the
follow-on Protocol in writing, RENAISSANCE shall begin work as outlined in the
Protocol in order to effect the technology transfer.

 

9 – Disclaimer

 

RENAISSANCE AND COMPANY MAKE NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO
PRODUCT, LABELING OR PACKAGING. ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE ARE HEREBY DISCLAIMED. RENAISSANCE AND COMPANY
AGREE THAT IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING FROM ANY MATERIAL BREACH OF THIS
AGREEMENT. EXCEPT FOR CLAIMS OF INDEMNIFICATION ARISING UNDER ARTICLE 11 OR
BREACHES OF CONFIDENTIALITY CONTAINED IN ARTICLE 7, THE TOTAL LIABILITY OF
EITHER PARTY TO THE OTHER PARTY SHALL NOT EXCEED THE LESSER OF **** ($****)
DOLLARS OR THE ****.

 

10 – Force Majeure

 

Each of the parties hereto shall be excused from the performance of its
obligations hereunder in the event performance of this Agreement is prevented by
force majeure and such excuse shall continue as long as the condition
constituting such force majeure continues, plus thirty (30) days after the
termination of such condition, provided that the party affected shall promptly
notify the other of the force majeure condition and shall exert commercially
reasonable efforts to eliminate, cure or overcome any such causes; and further
provided that such party shall continue to perform to the extent feasible in
view of such force majeure event. If such force majeure event shall continue for
a period of six (6) months or more, then either party shall have the right to
terminate this Agreement upon written notice to the other party. For purposes of
this Agreement, force majeure is defined as follows:

 



 8 

 

 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



 

Causes beyond the control of COMPANY or RENAISSANCE, which are not attributable
to any legal violation, breach or default by either party, including acts of
God, acts, regulations, or laws of any government, civil commotion, strikes,
shortages of raw materials, terrorism, unavailability of necessary equipment,
substantial damage to or destruction of production facilities or material by
fire, earthquake or storm, epidemics and failure of public utilities or common
carriers.

 

11 – Indemnification

 

11.1       Indemnification by RENAISSANCE 

RENAISSANCE agrees to indemnify COMPANY, its employees, officers, directors and
representatives for any third party claims, losses or damages, (including
reasonable attorney's fees paid or incurred by any of them) arising out of (a)
RENAISSANCE's failure to comply with its obligations under the Protocol(s) and
this Agreement and (b) RENAISSANCE’s negligence or willful misconduct.

 

11.2       Insurance by RENAISSANCE 

RENAISSANCE shall maintain in full force and effect Products Liability Insurance
coverage in the minimum amount of Five Million ($5,000,000) dollars per
occurrence with an annual aggregate amount of Five Million ($5,000,000)
dollars;  workers compensation insurance in accordance with applicable statutory
requirements, and employers liability coverage of One Million ($1,000,000)
dollars per accident/disease/injury; general liability insurance, including
contractual liability coverage, with limits of One Million ($1,000,000) dollars
per occurrence and One Million ($1,000,000) annual aggregate.  Such evidence of
insurance shall be provided, upon written request, in the form of a Certificate
of Insurance.

 

11.3       Indemnification by COMPANY 

COMPANY agrees to indemnify RENAISSANCE, its employees, officers, directors and
representatives for any third party claims, losses or damages, (including
reasonable attorney's fees paid or incurred by any of them) arising out of any
clinical trials, ownership, testing, use, application, consumption,
distribution, marketing or sale of the Product. COMPANY agrees to hold
RENAISSANCE harmless from any use of the information or data developed pursuant
to this Agreement. COMPANY hereby represents and warrants to RENAISSANCE that,
to COMPANY’s knowledge, all COMPANY designated formulas, components and artwork
related to the Product do not violate or infringe any patent, copyright or
trademark laws, and agrees to indemnify RENAISSANCE, its employees, officers,
directors and representatives for any third party claim, loss or damage
including reasonable attorney's fees paid or incurred by any of them in
connection with any third party claim against RENAISSANCE, its employees,
officers, directors and representatives for violation or infringement of any
patent copyright or trademark from the use of COMPANY designated formulas,
components or artwork related to the Product (irrespective of whether COMPANY
has knowledge thereof).

 



 9 

 

 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



 

11.4    Insurance by COMPANY 

While this Agreement is in full force and effect and for a period of five (5)
years following termination if written on a claims made basis, COMPANY shall
maintain the following coverages: General Liability insurance covering bodily
injury and property damage, premises liability and personal/advertising injury;
clinical trials and product liability coverage Insurance coverage shall be in
the minimum amount of Three ($3,000,000) Dollars per occurrence with an annual
aggregate amount of five  Million ($5,000,000) Dollars.  Such evidence of
insurance shall be provided, upon written request, in the form of a Certificate
of Insurance.

 

11.5       Stacking of Insurance 

Neither COMPANY nor RENAISSANCE intend for their respective insurance policies
to stack on top of each other. To that end, both parties agree that if a loss is
incurred for which RENAISSANCE has an obligation under Section 11.1 to indemnify
COMPANY hereunder, RENAISSANCE’s policies will be triggered and RENAISSANCE will
defend COMPANY under the additional insured endorsement. Furthermore, if a loss
is incurred for which COMPANY has an obligation under Section 11.3 to indemnify
RENAISSANCE hereunder, then COMPANY’s policies will be triggered and COMPANY
will defend RENAISSANCE under the additional insured endorsement.

  

12. – Breach & Cure

 

If either party defaults or breaches any of the material provisions of this
Agreement, the other party may terminate this Agreement upon forty-five (45)
days prior written notice to the defaulting party stating the specific fault or
breach; provided that if such default or breach is cured within that forty-five
(45) day period, the Agreement shall continue in full force and effect. This
Agreement, together with any PP or Protocol hereunder may be terminated at any
time by COMPANY, with or without cause, upon forty-five (45) days written notice
to RENAISSANCE. In the case of such termination for convenience, COMPANY shall
be obligated to pay for all materials ordered by RENAISSANCE, as well as for all
work-in-process up to the date that the termination takes effect. Upon written
notice given to COMPANY, this Agreement may be terminated by RENAISSANCE at any
time upon the occurrence of one or more of the following: (i) notice from
COMPANY to RENAISSANCE of the possible filing of an insolvency/bankruptcy
proceeding or an assignment for the benefit of creditors; (ii) failure by the
COMPANY, for a period of 180 consecutive days, to use commercially reasonable
efforts to undertake or further any activities intended to progress or advance
the possibility of commercialization of any of the Product(s) within the scope
of the Agreement.

 



 10 

 

 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



 

13 – Assignment

 

This Agreement shall be binding upon and inure to the benefit of the successors
or permitted assigns of each of the parties and may not be assigned or
transferred by either party without the prior written consent of the other,
provided however, that a party may assign this Agreement or any part hereof to
one of its affiliates, or in connection with a merger, reorganization,
consolidation, change in control, or sale of the assets of the business to which
this Agreement relates, without the other parties’ consent. No such assignment
shall release the original party hereto from its duties and obligations under
this Agreement and any purported assignment, transfer, or attempt to assign or
transfer any interest or right hereunder by any party, except in compliance with
this Section 13, shall be null, void and of no effect.

 

14 – Notice

 

Any notice required hereunder (other than routine business communications) shall
be effective upon receipt and may be served by either party on the other by: (i)
personal delivery, (ii) post prepaid, national courier, (iii) email transmission
(with a written confirmation of any such email communication sent by registered
mail), (iv) national postal service via registered or by certified mail to the
address noted below:

 



  If to RENAISSANCE: Renaissance Lakewood, LLC     Attention: John Denman,
President & CEO     411 South State St., Suite E-100     Newtown, PA 18940    
Email: john.denman@renpharm.com           With a copy to:   Renaissance SSP
Holdings, Inc.     370 Chemin Chambly, Suite 300     Longueuil (Québec) J4H 3Z6
    Attention: Christine Woolgar, CFO     Email: christine.woolgar@renpharm.com



 



 



 11 

 

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 



  If to COMPANY: Opiant Pharmaceuticals, INC.     Attention: Roger Crystal, CEO
    401 Wilshire Blvd, 12th Floor     Santa Monica     California, 90401    
Email: rcrystal@opiant.com





 

Any notice, if sent properly addressed, postage prepaid, shall be deemed made
ten (10) days after the date of mailing as indicated on the registered mail
receipt, or five (5) days after the date of entrusting to express courier
service or on the date of delivery or transmission (if delivered or sent during
ordinary business hours, otherwise on the next business day) if hand-delivered
or sent by email transmission.

 

15 – Independent Contractor

 

In performing its services hereunder, RENAISSANCE shall act as an independent
contractor. The parties agree that no joint venture, partnership, employment,
agency or other legal representation relationship exists as a result of the
Agreement, and neither party is granted any right or authority hereunder to
assume or create on behalf of the other party any obligation, express or
implied, or to make any representation, warranties or guarantees, except as are
expressly granted or made in this Agreement.

 

16 – Governing Law and Dispute Resolution

 

16.1        Governing Law 

The validity, interpretation and effect of this Agreement shall be governed by
and construed under the laws of the State of Delaware without reference to
principles of conflicts of laws and shall not be governed by the 1980 United
Nations Convention for the International Sale of Goods.

 

16.2        Dispute Resolution 

Each party hereto irrevocably agrees that any dispute arising out of or related
in any way to this Agreement shall be submitted in the first instance to
mediation and then, if still unresolved, to litigation pursuant to the
provisions of 10 Del. C. §§ 346; 347 [74 Del. Laws, c. 36; §1, §2] in the Court
of Chancery of the State of Delaware and subject to the substantive laws of the
State of Delaware; excluding any conflicts of law provisions contained therein.
If the Delaware Court of Chancery lacks jurisdiction under 10 Del. C. §§ 346 and
347 to resolve the dispute either by mediation or litigation, then such dispute
shall be brought in the appropriate court in the State of Delaware, and each of
the parties hereto hereby (i) irrevocably submits with regard to any such
dispute for itself and in respect to its property, generally and
unconditionally, to the exclusive personal jurisdiction of the Delaware courts
in the event that any dispute arises out of this Agreement or any transaction
contemplated hereby, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion of leave from any such court in Delaware, and
(iii) agrees that it will not bring any action relating to this Agreement or any
transaction contemplated hereby in any court other than the aforesaid courts

 



 12 

 

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

16.3        Waiver of Trial by Jury 

EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.

 

17 – Export/Import Laws and Regulations

 

This Agreement is subject to any restrictions concerning the import or export of
any Product, active pharmaceutical ingredient, chemical or packaging components
(or related technical information or data) to or from the United States as well
as the Laws and Regulations of any other country involved in the import or
export of such Product, active pharmaceutical ingredient, chemical or packaging
components (or related technical information or data).  Each party acknowledges
that, with respect to the obligations performed by it pursuant to this Agreement
as importer of record or exporter of record, it shall be solely and exclusively
responsible for the preparation of all import and export documentation and
compliance with all import and export laws of the United States as well as the
Laws and Regulations of any other country, except to the extent otherwise agreed
by the Parties in the applicable PP for the Product or in writing. Both Parties
shall cooperate with the other as reasonably necessary, including the provision
to the other party of all necessary certifications and other supporting
information and documentation, to permit each party to comply with the Laws and
Regulations of the United States and any other country relating to the control
of import or export of the Product, active pharmaceutical ingredient, chemical
or packaging components (or related technical information or data).

 



 13 

 

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

18 – Miscellaneous

 

18.1       Survivability 

In the event that any term or provision of this Agreement shall violate any
applicable statute, ordinance, or rule of law in any jurisdiction in which it is
used, or otherwise be unenforceable, such provision shall be ineffective to the
extent of such violation without invalidating any other provision hereof.

 

18.2       Counterparts 

This Agreement may be executed in counterparts, including electronic
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same original.

 

18.3       Affiliates and Third Party Designees 

RENAISSANCE shall have a right to have a RENAISSANCE affiliate exercise certain
of RENAISSANCE’s rights and/or perform certain of RENAISSANCE’s responsibilities
under this Agreement. Except as provided in the preceding sentence, RENAISSANCE
shall not designate, assign or subcontract any of its rights and/or obligation
to perform certain of RENAISSANCE’s responsibilities under this Agreement to any
third party without the prior written consent of COMPANY.

 

18.4       Licenses and Permits 

Each party shall, at its sole cost and expense, maintain in full force and
affect all necessary licenses, permits, and other authorizations required by
Laws and Regulations in order to carry out its duties and obligations hereunder.

 

18.5       Compliance with Anti-Bribery Laws 

Further to this Section 18.5, a violation by either party of a trade control law
and/or an anti-corruption law, including, but not limited to, the U.S. Foreign
Corrupt Practices Act, shall be grounds for immediate termination of this
Agreement by the offending party.

 

19 – Entire Agreement

 

The parties hereto acknowledge that this document sets forth the entire
agreement and understanding of the parties and except as set out herein,
supersedes all prior written or oral agreements or understandings with respect
to the subject matter hereof, and shall supersede any conflicting portions of
RENAISSANCE's quotation and acknowledgment forms and COMPANY's purchase order or
other written forms. No modification of any of the terms of this Agreement, or
any amendments thereto, shall be deemed to be valid unless in writing and signed
by the party against whom enforcement is sought. No course of dealing or usage
of trade shall be used to modify the terms and conditions herein.

 



 14 

 

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

 

 

    Opiant Pharmaceuticals, INC.  

  Renaissance Lakewood, LLC 

 

 

 

    /s/ Roger Crystal     /s/ John Denman         By:     Roger Crystal By:  
  John Denman         Title:     CEO Title:     President & CEO

 

 

 15 

 

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Schedule A – Product Description

 

Insert Product description including strength, packaging requirements and
storage condition.

 

  



 16 

